ERWIN, Judge.
In connection with its denial of defendant’s motions for dismissal under G.S. 1A-1, Rule 12, of the Rules of Civil Procedure and for summary judgment, the trial court ordered plaintiff to return the money paid to her by defendants’ insurer. Plaintiff contends that G.S. 1-540.3 makes this order improper.
G.S. l-540.3(a) provides that in bodily injury claims, advance or partial payments may be made and that the receipt of such advance or partial payment shall not act as a bar to an action on the claim unless there is executed an agreement to show that the payment was accepted in full settlement. G.S. l-540.3(b) provides that no claim for reimbursement of such an advance or partial payment shall be allowed except in the case of fraud. Since fraud was never alleged in this case, the reimbursement order is improper if the payment to plaintiff from defendants’ insurer was an advance or partial payment.
All the evidence presented at the hearing on defendants’ motions was to the effect that at the time payment was made to *134plaintiff, the parties had agreed that the payment would be a full settlement of plaintiffs claim. The evidence is conflicting, however, as to what occurred when plaintiff contacted the insurer about her newly discovered injury and additional medical bills. The insurer’s claim adjuster testified that she told plaintiff to return the draft and releases. Plaintiff and her husband both testified, on the other hand, that each of them was told by the adjuster to keep the draft and send back the unsigned releases. Thus, an issue of fact arises as to whether the payment was converted to an advance or partial payment. Because the court does not find facts on either a motion for summary judgment or a motion for a Rule 12 dismissal, the trial court here properly could not have made the factual determination which was necessary prior to the entry of a reimbursement order. Accordingly, the reimbursement order entered is invalid.
The question then remains whether a Rule 41(b) dismissal for failure to comply with a court order can be upheld where the original order has been found to be invalid. We have found no North Carolina case on point nor have we found a federal case which has addressed this question in applying Federal Rule 41(b). While it is certainly true that one cannot take it upon himself to ignore an erroneous order or judgment, State v. Goff, 264 N.C. 563,142 S.E. 2d (1965), in light of the fact that a dismissal with prejudice under Rule 41(b) is an extreme sanction, we find it appropriate in this case to vacate the trial court’s ruling on defendants’ Rule 41(b) motion and remand for a new ruling. Whether the plaintiff’s failure to comply with the erroneous reimbursement order calls for a dismissal with prejudice can then be determined in the trial court’s discretion.
Defendants’ cross-assignments of error — that the trial court erred in denying its motions to dismiss and for summary judgment — are without merit. As set out above, a genuine issue of material fact does exist. The trier of fact must determine whether the payment to plaintiff constituted a full settlement of her claim or was an advance or partial payment. There are also the issues of fact relating to negligence which are raised by plaintiff’s complaint. Denial of the motion to dismiss was proper, as the complaint does state a claim upon which relief can be granted.
*135The order of the trial court was erroneous and is
Reversed.
Judge Martin (Robert M.) concurs.
Judge Clark dissents.